DAVIES, J., discussed the question as to the validity of the proceedings instituted by the corporate authorities of Oswego to appropriate the land in question for a street, and arrived at the conclusion that they were defective and gave no title to the city or the public. As this point was not passed upon by the court, his remarks are omitted. The learned judge then proceeded:
The only remaining question for consideration is, whether the action of ejectment is the plaintiff's proper remedy. It is conceded that the defendants entered upon the premises in question and constructed and laid thereon their railroad track. In their answer they state that, if said piece of land is occupied and possessed by them, it is so occupied and used by the permission and consent of the common council of said city of Oswego. As we have seen, the common council had no power to grant any right to the defendants to occupy the plaintiff's land; and their possession, under such license, conferred upon *Page 657 
them no legal right. It is not pretended that the plaintiff ever gave any permission to occupy the lands in question.
That the defendants entered upon the plaintiff's land, took possession thereof, and erected thereon their railway, affixing the same to the soil, are facts undisputed. The referee has found, as matter of fact, that the defendants are in possession of the premises described in the complaint; and the judgment entered on his report not having been reversed on a question of fact, this court are concluded by the fact as thus found. The action is properly brought against the actual occupant, in pursuance of the provisions of the Revised Statutes. (3 R.S., p. 592, § 4.) If the premises were not actually occupied by the defendants, as it is now claimed, then, by the provisions of the same section, it may be maintained against any person exercising acts of ownership on the premises claimed, or claiming title thereto, or some interest therein. Now, it is unquestionable that the defendants, at the time of the commencement of this suit, were exercising acts of ownership on the premises claimed, or claiming some interest therein. It has long been the well-settled and recognized rule in this State that an ejectment will lie for anything attached to the soil of which the sheriff can deliver the possession. (Jackson v. May, 16 Johns., 184.) Testing the present case by this rule, there is no difficulty in the sheriff delivering to the plaintiff the premises claimed, and which are found to be in the possession of the defendants.
The order of the general term, reversing the judgment of the special term, and granting a new trial, should be reversed, and the judgment given for the plaintiff by the special term be affirmed, with costs.